PER CURIAM.
In this direct criminal appeal, appellant, a juvenile at the time the offenses of which he was convicted had been committed, seeks review of adult sentences imposed incident to those convictions. Because the trial court faded to inform appellant of his rights pursuant to section 39.059(7), Florida Statutes (1991), and to ensure on the record that any waiver of those rights was voluntarily and intelligently made, we are constrained to reverse, and to remand for resentencing. State v. Berry, 647 So.2d 830 (Fla.1994). On remand, the trial court may again sentence appellant as an adult, provided that all applicable statutory requirements are satisfied. Troutman v. State, 630 So.2d 528 (Fla.1993).
REVERSED and REMANDED, with directions.
ERVIN, BOOTH and WEBSTER, JJ., concur.